DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
Response to Arguments
Applicant has presented amendments which overcome the previous rejections under 35 U.S.C. § 103. However, they merit new grounds for rejection under 35 U.S.C. § 112 (a). Applicant’s direction with respect to the support for these newly filed amendments on p. 1 of the Remarks is appreciated, and this is addressed in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 50, 53-62, and 65-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 50 and 62, these independent claims have been amended to recite the control unit identifies a movement event in the first signal, and again in the second signal, then determine a time delay between these two identified portions of the signals, and assign the movement event to one of the first and second subjects based at least in part on the time delay and relative signal amplitudes. The features directed to the determined time delay as a factor in assigning the movement event to one of the two claimed subjects do not appear to have adequate written description in the specification dated 12/19/2013 and are therefore new matter.
In the remarks dated 10/26/2020, Applicant directs the Examiner to paragraphs ¶[0075-0076] of the Published Application (U.S. PGPBUB No. 2015/0173671) corresponding to ¶¶[0062-0063] of the Specification filed 12/19/2013. In this selection, (the rest of the originally filed disclosure was also reviewed by the Examiner,) there is one mention of a time delay for analysis: “In a further embodiment, depending on the properties of the bed and the sensors, the movement of subject B will show up in the 
First, the originally filed disclosure provides description only of a broad genus of using a time delay to “refine the analysis,” without guidance or description as to what types of refinement are used. There is not an example or explanation of using a determined time delay to modify the assignment of a movement event to subject A or subject B. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure (MPEP § 2163) . In the instant application, although the use of a determined time delay in refinement of the analysis is disclosed in a general sense, it does not provide support for a specific implementation as a decision criteria for assigning a movement event to subject A or subject B because the disclosure does not reasonably lead one of ordinary skill in the art to any particular use (specie) of the determined time delay. 
Second, the claims are directed to computer-implemented functional claim limitations. When the algorithm or steps/procedure for performing a computer function are not explained at all or are not explained in sufficient detail, then they may lack and determining the time delay between the first time and the second time, assigning the event to one of the first or second subjects.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792